UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6787



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FAHED T. TAWALBEH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:97-cr-00024-sgw-0)


Submitted:   September 21, 2007        Decided:     November 19, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fahed T. Tawalbeh, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fahed T. Tawalbeh appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).        In criminal cases, the defendant must file

his notice of appeal within ten days of the entry of judgment.

Fed. R. App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies, citing United States v.

Petty, 82 F.3d 809, 810 (8th Cir. 1996), and United States v. Ono,

72 F.3d 101, 102-03 (9th Cir. 1995)).          With or without a motion,

the district court may grant an extension of time to file a notice

of appeal of up to thirty days upon a showing of excusable neglect

or good cause.       Fed. R. App. P. 4(b)(4); United States v. Reyes,

759 F.2d 351, 353 (4th Cir. 1985).              These time periods are

mandatory and jurisdictional.          United States v. Raynor, 939 F.2d

191, 197 (4th Cir. 1991).

               When a criminal defendant’s notice of appeal is filed

more than ten days following judgment but within the thirty-day

extension period, this court generally remands to the district

court for the limited determination of whether there has been good

cause     or    excusable    neglect    to   excuse   the   late   filing.

Alternatively, this court may assess on its own whether excusable

neglect or good cause exists for a defendant’s delay in noting his

appeal.    See Reyes, 759 F.2d at 354.


                                   - 2 -
               The district court entered its order denying Tawalbeh’s

§ 3582(c)(2)      motion on April 30, 2007.         The ten-day appeal period

expired on May 14, 2007.          See Fed. R. App. P. 26(a)(2) (providing

“intermediate Saturdays, Sundays, and legal holidays” are excluded

when time period is less than eleven days).                The excusable neglect

period expired on May 30, 2007.               See Fed. R. App. P. 26(a)(3).

Tawalbeh’s notice of appeal was filed within the excusable neglect

period.

               We find good cause to excuse the delayed filing apparent

from the record and we, therefore, reach the merits of the appeal.

We have reviewed the record and find no reversible error in the

district       court’s   denial    of   Tawalbeh’s     §     3582(c)(2)   motion.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Tawalbeh, No. 7:97-cr-00024-sgw-0 (W.D.

Va. Apr. 30, 2007).            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately    presented    in   the

materials      before    the    court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 3 -